Judgment of resentence, Supreme Court, Bronx County (Margaret L. Clancy, J.), rendered December 2, 2009, resentencing defendant to a term of two years, with two years’ postrelease supervision (PRS), unanimously affirmed.
The court provided a sufficient reduction of sentence pursuant to CEL 440.46, and we perceive no basis for reducing defendant’s term of postrelease supervision to one year. The resentencing court’s stated intention to impose the minimum sentence clearly referred only to the prison term, and there is no evidence that the court was mistaken as to the minimum PRS term available. Concur — Gonzalez, P.J., Catterson, Acosta, Richter and Abdus-Salaam, JJ.